629 F.3d 893 (2010)
Laura A. CYR, Plaintiff-Appellee,
v.
RELIANCE STANDARD LIFE INSURANCE COMPANY, an Illinois corporation, Defendant-Appellant.
Laura A. Cyr, Plaintiff-Appellee,
v.
Reliance Standard Life Insurance Company, an Illinois corporation, Defendant-Appellant, and
Channel Technologies, Inc. Group Long Term Disability Insurance Program, an employee benefit plan; Channel Technologies, Inc., in its capacity as Administrator of the Channel Technologies, Inc. Group Long Term Disability Program, Defendants.
Nos. 07-56869, 08-55234.
United States Court of Appeals, Ninth Circuit.
December 2, 2010.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be heard en banc pursuant to Circuit Rule 35-3.
Judge PREGERSON did not participate in the deliberations or vote in this case.